DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Claim 1, 4-11, and 21-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2 and 3, directed towards an unelected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/20/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claim 1 to require that the shell has a larger body facing surface 
Papajohn (U.S. Patent No. 4,758,241) discloses a sanitary napkin comprising a shell overlying an absorbent structure that has a smaller body facing surface area than the absorbent structure has.
Tanji et al. (U.S. Patent No. 5,429,632) discloses a diaper comprising a shell overlying and directly attached to an absorbent structure, but that has a smaller body facing surface area than the absorbent structure has.
Mizutani (U.S. Patent Application Publication No. 2002/0010449) discloses an absorbent article comprising a shell overlying an absorbent structure that has a smaller body facing surface area than the absorbent structure.
Ruman (U.S. Patent Application Publication No. 2005/0124960) discloses an absorbent article comprising a shell with a larger body facing surface area than the absorbent structure, but that underlies the absorbent structure.
Luizzi et al. (U.S. Patent Application Publication No. 2006/0224134) discloses an absorbent article comprising a shell with a larger body facing surface area than the absorbent structure, but that is integral with the fluid impervious backsheet and therefore underlies the absorbent structure.
Accordingly, claims 1-11, and 21-29 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papajohn (U.S. Patent No. 4,758.241) discloses a sanitary napkin comprising a shell overlying an absorbent structure that has a smaller body facing surface area than the absorbent structure has.
Tanji et al. (U.S. Patent No. 5,429,632) discloses a diaper comprising a shell overlying and directly attached to an absorbent structure, but that has a smaller body facing surface area than the absorbent structure has.
Mizutani (U.S. Patent Application Publication No. 2002/0010449) discloses an absorbent article comprising a shell overlying an absorbent 
Ruman (U.S. Patent Application Publication No. 2005/0124960) discloses an absorbent article comprising a shell with a larger body facing surface area than the absorbent structure, but that underlies the absorbent structure.
Luizzi et al. (U.S. Patent Application Publication No. 2006/0224134) discloses an absorbent article comprising a shell with a larger body facing surface area than the absorbent structure, but that is integral with the fluid impervious backsheet and therefore underlies the absorbent structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781